--------------------------------------------------------------------------------

Exhibit 10.1


THERAGENICS CORPORATION
2009 LONG-TERM
CASH INCENTIVE PLAN


SECTION I.  INTRODUCTION


1.1           Purpose.  The purpose of the Theragenics Corporation 2009
Long-Term Cash Incentive Plan (the “Plan”) set forth below is to provide cash
incentive compensation to certain employees of Theragenics Corporation (the
“Company”) and its affiliates to stimulate their efforts to attain certain
cumulative revenue and EBITDA (as defined in Section 4.2) goals of the Company
over the period beginning on January 1, 2009 and ending on December 31, 2011.


1.2           Effective Date.  This Plan is effective as of February 26, 2009
(the “Effective Date”), the date it was approved by the Board of Directors of
the Company (the “Board”).


SECTION II.   ELIGIBILITY AND ADMINISTRATION


2.1           Eligibility.  The Board shall determine, in its sole discretion,
the employees of the Company or its Affiliates eligible to participate in the
Plan (the “Participants”).  As of the Effective Date, the Participants are set
forth in Exhibit A.  The Board may designate additional Participants during the
Performance Period.  Once a person becomes a Participant in the Plan, the
Participant shall remain a Participant until any Cash Incentive Award payable
hereunder has been paid out or forfeited.


2.2            Administration.  The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”).


SECTION III.   DEFINITIONS


3.1           “Affiliate” means:


(a)           Any Subsidiary or Parent,


(b)           An entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Company, or


(c)           Any entity in which the Company has such a significant interest
that the Company determines it should be deemed an “Affiliate,” as determined in
the sole discretion of the Company.


3.2           “Cash Incentive Award” means an award of either or both a
cumulative revenue cash award pursuant to Section 4.1 hereof and a cumulative
EBIDTA cash award pursuant to Section 4.2 hereof, but if Section 5.1 or 5.2
applies, as adjusted pursuant thereto.



--------------------------------------------------------------------------------


 
3.3           “Cause” shall have the meaning set forth in the employment
agreement then in effect between the Participant and the Company or, if there is
none, then Cause shall mean the occurrence of any of the following events:
(i) willful and continued failure (other than such failure resulting from his
incapacity during physical or mental illness) by the Participant to
substantially perform his duties with the Company or an affiliate; (ii) conduct
by the Participant that amounts to willful misconduct or gross negligence;
(iii) any act by the Participant of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company or an affiliate;
(iv) commission by the Participant of a felony or any other crime involving
dishonesty; or (v) illegal use by the Participant of alcohol or drugs.


3.4           “Change in Control” means any one of the following events which
occurs following the Grant Date:


(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (a), the following acquisitions
shall not be deemed to result in a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (c) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


(b)           individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


2

--------------------------------------------------------------------------------


 
(c)           the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Participant participates in a capacity other than in his capacity as
an employee of the Company or an affiliate.


3.5           “Disability” shall have the meaning set forth in the employment
agreement then in effect between the Participant and the Company or, if there is
none, Disability shall mean the inability of the Participant to perform any of
his duties for the Company and its affiliates due to a physical, mental, or
emotional impairment, as determined by an independent qualified physician (who
may be engaged by the Company), for a ninety (90) consecutive day period or for
an aggregate of one hundred eighty (180) days during any three hundred
sixty-five (365) day period.


3.6           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations and
rulings thereunder.


3.7           “Performance Period” shall mean the three-consecutive-year period
beginning January 1, 2009 and ending on December 31, 2011.


3

--------------------------------------------------------------------------------


 
3.8           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.  A “Subsidiary” shall
include any entity other than a corporation to the extent permissible under
Section 424(f) or regulations or rulings thereunder.


IV.   CASH INCENTIVE AWARD


4.1           Amount of Cumulative Revenue Cash Award.  The cumulative revenue
cash award payable at the end of the Performance Period shall be determined
based upon the performance level of the Company over the Performance Period
according to the following schedule:


Performance Level
of the Company
Cumulative
Revenue
Award
Amount
Maximum Performance
Level
Revenue level
associated with
maximum*
1xTarget
Target Performance
Level
Revenue level
associated with
target*
.5xTarget
Threshold Performance
Level
Revenue level
associated with
threshold*
.25xTarget



For purposes of the above schedule, “Cumulative Revenue” means the Company’s
cumulative revenue for the Performance Period determined from the Company’s
audited financial statements.  No cumulative revenue cash award is payable if
the Cumulative Revenue is less than the Threshold Level.
 
* Cash award payable will be determined by linear interpolation for Cumulative
Revenue between (revenue level associated with maximum) and (revenue level
associated with target) or between (revenue level associated with target) and
(revenue level associated with threshold).


4.2           Amount of Cumulative Earnings Before Interest, Taxes, Amortization
and Depreciation (EBITDA) Award.  The EBITDA award payable at the end of the
Performance Period shall be determined based upon the performance level of the
Company over the Performance Period according to the following schedule:


4

--------------------------------------------------------------------------------


 






Performance Level
of the Company
Cumulative
EBITDA
Award
Amount
Maximum Performance
Level
EBITDA level
associated with
maximum**
1xTarget
Target Performance
Level
EBITDA level
associated with
target**
.5xTarget
Threshold Performance
Level
EBITDA level
associated with
threshold**
.25xTarget



For purposes of the above schedule, “EBITDA” means the Company’s net earnings
plus interest expense, taxes, depreciation, amortization (including share based
compensation) and other non operating expense, less interest income and other
income, for the Performance Period and determined from the Company’s audited
financial statements.  No EBITDA award is payable if the Cumulative EBITDA is
less than the Threshold Level.


**  Cash award payable will be determined by linear interpolation for Cumulative
EBITDA between (EBITDA level associated with maximum) and (EBITDA level
associated with target) or between (EBITDA level associated with target) and
(EBITDA level associated with threshold).


4.3           Determination of “Target.”  For purposes of calculating the award
amount under Sections 4.1 and 4.2, “Target” shall be determined by the Board for
each Participant; provided that, in the case of the employees who are
Participants as of the Effective Date, the Targets are set forth on Exhibit A.


4.4           Additional Participants.  If employees other than those listed on
Exhibit A hereto become Participants in the Plan, the Board will determine
whether any form of proration will apply to determine his or her Cash Incentive
Award.
 
4.5           Payment of Cash Incentive Award.  The Committee shall certify the
cumulative revenue and EBITDA results before any Cash Incentive Award is
paid.  Except as provided in Sections 5.1 and 5.2, the Cash Incentive Award will
be earned and accrued and payable if the Participant is an employee of the
Company or an Affiliate on the last day of the Performance Period, regardless of
whether the Participant ceases to be an employee of the Company or an Affiliate
before the payment date for any reason whatsoever, including without limitation,
a termination by the Company for Cause or resignation by the
Participant.  Except as provided in Sections 5.1 and 5.2, any Cash Incentive
Award earned by a Participant over the Performance Period shall be paid in cash
in the year following the end of the Performance Period, but in no event after
the 15th day of the third month of such year.


5

--------------------------------------------------------------------------------


 
V.   TERMINATION OF EMPLOYMENT
 
        5.1           Termination of Employment.  If the Company or an Affiliate
terminates the Participant’s employment for Cause or the Participant resigns his
employment (except as provided below) with the Company or an Affiliate before
the last day of the Performance Period, the Participant shall not receive the
Cash Incentive Award.  If, before the last day of the Performance Period, the
Company or an Affiliate terminates the Participant’s employment without Cause,
or the Participant dies while employed by the Company or an Affiliate, or
suffers a Disability while employed by the Company or an Affiliate (each, a
“Payment Event”), the amount of the Cash Incentive Award will be determined as
of the end of the year in which the Payment Event occurs based on the following
methodology unless otherwise determined by the Board of Directors of the Company
(or a committee thereof):  Notwithstanding Sections 4.1 and 4.2, Cumulative
Revenue and Cumulative EBITDA for the Performance Period will be projected by
assuming that cumulative revenue and cumulative EBITDA for the period from the
beginning of the Performance Period through the end of the year in which the
Payment Event occurs continues at the same average rate through the end of the
Performance Period.  (For example, if a Participant dies in 2010 and cumulative
revenue from January 1, 2009 through December 31, 2010, is $50, Cumulative
Revenue for the Performance Period will be projected to be $75, unless otherwise
determined by the Board of Directors of the Company (or a committee
thereof).)  The amount of the Cash Incentive Award to which the Participant is
entitled shall be prorated in the same proportion that the number of days
elapsed from the beginning of the Performance Period through the date the
Participant ceases to be an employee of the Company or an Affiliate bears to the
total number of days in the Performance Period.  The amount of the Cash
Incentive Award to which the Participant is entitled shall be paid in cash in
the year following the year in which such Payment Event occurs, but in no event
later than the 15th day of the third month of such year.
 
        5.2           Change in Control.  If a Change in Control occurs during
the Performance Period while the Participant is an employee of the Company or an
Affiliate, the Participant shall be paid on the date of the Change in Control
the full value of the Cash Incentive Award determined as if the Company had
performed at the Target Performance Level for the duration of the Performance
Period and the Participant had remained employed for the duration of the
Performance Period.


VI.   MISCELLANEOUS
 
        6.1           Taxes.  The Company shall withhold the amount of taxes,
which in the determination of the Company are required to be withheld under
federal, state and local laws and all other applicable payroll withholding with
respect to any amount payable under the Plan.
 
        6.2           No Right to Continued Employment.  Neither the
establishment of the Plan, nor the participation in the Plan or any payment
thereunder shall be deemed to constitute an express or implied contract of
employment of any Participant for any period of time or in any way abridge the
rights of the Company or an Affiliate to determine the terms and conditions of
employment or to terminate the employment of any Participant with or without
Cause at any time.
 
        6.3           Choice of Law.  The laws of the State of Delaware shall
govern the Plan, to the extent not preempted by federal law, without reference
to the principles of conflict of laws.



  THERAGENICS CORPORATION          
 
By:
/s/ Francis J. Tarallo             Title: Chief Financial Officer  

 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
Participants
 
Target
         
M. Christine Jacobs
 
$
235,000            
Francis J. Tarallo
 
$
220,000            
Bruce W. Smith
 
$
220,000            
Michael F. Lang
 
$
175,000            
Ronald Routhier
 
$
175,000            
Russell Small
 
$
175,000            
Janet Zeman
 
$
175,000            
Michael O’Bannon
 
$
115,000  